Citation Nr: 1603771	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for rhinitis also claimed as sinusitis.
 
2.  What initial rating is warranted for residuals of a tongue injury from November 16, 2006?
 
 
REPRESENTATION
 
Veteran represented by:   Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 2005 to November 2006.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In March 2013, the Veteran testified at a Travel Board hearing at the RO in Boston, Massachusetts.
 
In October 2013, the Board, in part, remanded the issues listed on the title page for additional evidentiary development.  The case has now been returned to the Board for appellate review.  The remaining service connection issues remanded by the Board were granted in a December 2013 rating decision.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the March 2013 Board hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The October 2013 remand directed the AOJ to schedule a VA examination to determine the nature and etiology of the Veteran's rhinitis/sinusitis.  The examiner was then to provide a VA medical opinion addressing whether clear and unmistakable evidence shows that rhinitis or sinusitis preexisted the Veteran's period of military service.  

A review of the record does not indicate such actions were completed.  Specifically, the Veteran was provided and underwent a VA examination for sinusitis, rhinitis, and other conditions of the nose, throat larynx and pharynx; however, the VA examiner neither addressed the Veteran's current diagnosis of rhinitis nor provided the requested medical opinion regarding rhinitis.  Rather, the VA examiner addressed the Veteran's deviated nasal septum pursuant to another claim that was on appeal at that time.  "[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the October 2013 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.
 
A remand is needed to obtain potentially relevant private treatment records.  The Veteran reported at the March 2013 Board hearing that he was not getting treatment for his tongue.  Subsequently, however, he submitted a July 2013 VA Form 21-4142 identifying treatment for tongue scar and rhinitis from June 2007 to June 2013 from Dr. Vincent Paquette of the Steward Medical Group.  Requests to this facility for the Veteran's treatment records were sent in August and September 2014, and a September 2014 notice of returned mail was obtained and associated with the record.  Thereafter, the appellant was not informed of VA's development efforts in a supplemental statement of the case.  As such, and in light of the concerns he expressed in the 21-4142 concerning the relevance of the records involved the appellant should be informed of VA's inability to secure records pertaining to care for a tongue scar and rhinitis from Dr. Paquette, and offered an opportunity to secure those records himself.

Finally, this remand will afford the AOJ the opportunity to specifically consider whether a referral for consideration of an extra-schedular rating for residuals of tongue injury is warranted.  This contention was raised by record, specifically the Veteran's statements regarding weight loss and loss of taste buds due to the service-connected residuals of tongue injury.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran and afford him the opportunity to secure any pertinent records from Dr. Vincent Paquette of the Steward Medical Group.   The claimant must then be given a reasonable opportunity to respond.
 
2.  After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his rhinitis/sinusitis, and the nature and extent of any tongue injury residuals.  All indicated tests must be accomplished.  The claims folder, to include access to Virtual VA, and a copy of the October 2013 remand and this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.
 
If a current diagnosis of rhinitis/sinusitis is not rendered, the examiner must refer to the diagnosis of rhinitis provided by a May 2007 examiner through a VA examination conducted under the QTC Medical Services protocol.  The examiner is requested to opine whether clear and unmistakable evidence shows that rhinitis or sinusitis preexisted the Veteran's period of military service.  If the examiner determines that rhinitis or sinusitis did not preexist service, he or she is requested to opine on whether any current rhinitis or sinusitis is at least as likely as not, i.e., at least a 50/50 chance, related to active military service or events therein.
 
If the examiner determines that rhinitis or sinusitis preexisted service, he or she is requested to opine on whether there is clear and unmistakable evidence that any such nasal or sinus disorder was not permanently aggravated during the Veteran's period of active service.  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  Finally, the examiner should address the nature and extent of any tongue injury residuals.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner cannot offer an opinion without resorting to speculation, he or she must state so, and explain why speculation is required to reach the opinion offered.
 
3.  The AOJ must document their consideration as to whether a referral is warranted for the issue of what initial rating is warranted for residuals of tongue injury from November 16, 2006 to the Director of VA's Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In so doing, the AOJ may decide to pursue any further development as deemed necessary.   
 
4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
5.  After the development requested has been completed, the AOJ should review the examination report and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
6.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


